Exhibit 99.1 This Form 4 is filed on behalf of (i) Draper Fisher Jurvetson Fund VI, L.P., a California limited partnership ("Fund VI"); (ii) Draper Fisher Jurvetson Management Company VI, LLC, a California limited liability company (the "General Partner"), (iii) Draper Fisher Jurvetson Partners VI, LLC, a California limited liability company (the "Side Fund"); (iv) Timothy C. Draper, a United States citizen ("Draper"); (v) John H. N. Fisher, a United States citizen ("Fisher"); (vi) Stephen T. Jurvetson, a United States citizen ("Jurvetson"); and (vii) Draper Network Affiliate VII, LLC, a California limited liability company. Relationships: (a) Draper Fisher Jurvetson Fund VI, L.P. is a California limited partnership. (b) Draper Fisher Jurvetson Management Company VI, LLC is the general partner of Fund VI. The Managing Members of the general partner of Fund VI are Messrs.
